Citation Nr: 0634594	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility to VA benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case claims to have had active duty 
service from July 1942 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
December 2004.  A statement of the case was issued in March 
2005, and a substantive appeal was received in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the appellant is seeking to reopen a claim 
for nonservice-connected disability benefits.  In a November 
2004 decision, the RO indicated that the appellant's claim 
was denied because no new and material evidence to establish 
legal entitlement to VA benefits had been received.  However, 
it does not appear that any  prior decision is in the claims 
file record.  There is evidence to suggest that a prior claim 
was filed in 1990.  In statements received in May 2004 and 
July 2004, the appellant noted that he had filed a claim in 
1990.  In the July 2004 letter, the appellant  referenced a 
VA letter dated July 1990, which is not associated with his 
claims file.  As it appears that there may be additional 
documents that have not been associated with the appellant's 
claims file, appellate action is not proper at this time.  

Of record is a WD AGO Form 53-55 which on its face shows that 
the veteran had service with the 14th infantry of the Army of 
the United States (AUS) from July 1942 to March 1947.  Also 
of record is a November 1953 communication from the service 
department to the effect that the AUS status was revoked in 
as much as the unit the appellant claimed induction into was 
not in Naker's Force as of 14 July 1942.  The certification 
went on to state that the appellant had no service in the 
Army of the United States nor was he a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

The RO requested verification of service in connection with 
the present claim, but the National Personnel Records Center 
(NPRC) responded that they were unable to locate any records 
pertaining to the appellant.  

Although records pertaining to the appellant may not be 
available, it seems to the Board that an attempt should be 
made to verify whether the apparent finding reflected in the 
November 1953 service department certification (over 50 years 
ago) was subsequently changed.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the NPRC with a 
copy of the appellant's WD AGO Form 53-55 
and a copy of the November 1953 
certification.  NPRC should be asked to 
report whether there has been any change 
in regard to recognition of service in 
the 14 Infantry (as noted in the WD AGO 
Form 53-55) as valid service in the Army 
of the United States.  

2.  The RO should determine whether there 
are any other VA records pertaining the 
any claim by the appellant in the 1990's.  
Any records located should be associated 
with the claims file. 

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).




